Citation Nr: 0411010	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-04 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington



THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of service connection for hepatitis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1986 to November 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO that determined that 
new and material evidence had not been submitted to reopen the 
claim of service connection for hepatitis.  

The Board notes that a claim of service connection for hepatitis 
was denied by the RO in an unappealed September 1993 decision.  

The veteran offered testimony before the undersigned Veterans Law 
Judge at a hearing held in July 2003.  

The now reopened claim of service connection for hepatitis is 
being remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran and her 
representative if further action is required on her part.  



FINDINGS OF FACT

1.  In a September 1993 decision, the RO denied the veteran's 
claim of service connection for hepatitis.  No timely appeal was 
filed.  

2.  The additional evidence relates to a previously unestablished 
fact necessary to substantiate the veteran's claim and, as such, 
is so significant that it must be considered to decide the merits 
of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim 
of service connection for hepatitis.  38 U.S.C.A. §§ 5103A, 5108, 
7105 (West. 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), eliminates the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.

Nothing in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has adopted regulations to implement the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  The 
provisions of the regulations applicable to attempts to reopen 
finally disallowed claims are effective for claims received on or 
after August 29, 2001.  In this case, the veteran applied to 
reopen her claim of service connection for hepatitis in May 2002.  

When there is extensive factual development in a case, and there 
is no reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, VCAA does not apply.  
Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  To the extent 
that the action taken hereinbelow is favorable to the veteran, 
further discussion of VCAA is not required at this time.  

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The exception to 
this rule is 38 U.S.C.A. § 5108, which states, in part, that "[i]f 
new and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim." Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  

New evidence is defined as evidence not previously submitted to 
agency decision makers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

For the purpose of establishing whether new or material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The veteran did not perfect an appeal from the September 1993 
denial of service connection for hepatitis, among other claims.  
That rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 9 
Vet. App. 273 (1996), the Board will consider whether new and 
material evidence has been submitted to reopen the claim of 
service connection for hepatitis subsequent to the September 1993 
rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 3.304.  

The new evidence received subsequent to the September 1993 rating 
decision includes VA clinical records dated from July 2001to April 
2002, electronic research on hepatitis C virus (HCV), and the 
veteran's July 2003 hearing testimony.  

The VA outpatient treatment reports dated from July 2001 to April 
2002 show that the veteran was treated for depression related to 
her extensive history of medical problems, including Interferon 
injections.  She felt that her current mood instability was caused 
by that medication and made her so physically ill that she did not 
want to continue the medication.  As of March 2002, the veteran 
had 7 Interferon injections.  

The records contain the veteran's complaints of increased nausea 
and vomiting, epigastric pain, alternating diarrhea and 
constipation, emotional instability, insomnia, polyarthralgias, 
intermittent bilateral flank pain and intermittent tachycardia.  

In July 2003, the veteran submitted photocopies of electronic 
research that provided general information on HCV.  

In her July 2003 hearing testimony, the veteran reported that 
prior to service she did not have HCV.  While in service, she 
underwent two surgeries in which she received blood transfusions.  
She stated  that the examiner at her separation examination noted 
questionable hepatitis.  The veteran first learned of her HCV in 
1993 when she donated blood.  She had no idea she had HCV when she 
was discharged from the military.  

The veteran asserted that, when the military first discovered the 
HCV in her blood they should have treated her for it, but failed 
to do so before her condition became chronic.   She testified to 
receiving past treatment for her HCV that was in remission at the 
time.  

The veteran testified that she felt constant fatigue and was 
fearful of an early death.  The veteran reported VA treatment from 
February 2002 to August 2002.  She stated that she discontinued 
medical treatment due to financial hardship and her need to work.  

In this case, the new evidence added to the record consists of 
relevant hearing testimony, as well as VA outpatient treatment 
records that diagnosed the veteran's HCV.  As such, the new 
evidence tends to show that the veteran has had hepatitis 
symptomatology since service.  

As new and material evidence has been presented in this case, the 
claim of service connection is reopened.  



ORDER

As new and material evidence has been received to reopen the claim 
of service connection for hepatitis, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

In his July 2003 testimony, the veteran stated that she received 
recent VA medical treatment for hepatitis from February 2002 
through August 2002.  However, there is no record of such 
treatment in the veteran's claims folder.  VA is required to seek 
all relevant treatment records.  38 U.S.C.A. § 5103A (West 2002).  

Also, the veteran underwent a VA examination in December 1992.  
The examiner noted the veteran's history of hepatitis and her 
assertions that she was unaware that she had hepatitis symptoms.  
The examiner's opinion was "question of hepatitis," however, no 
nexus opinion was offered.  

In this case, VA is required to provide an examination when the 
record contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Finally, the Board notes that the RO must ensure that the mandates 
of VCAA have been met prior to returning the case for the purpose 
of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to ensure compliance with 
the mandates of the VCAA.  In particular, the RO should ensure 
that the notification requirements and development procedures of 
VCAA are fully satisfied and send the veteran a letter detailing 
the provisions of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  

2.  The RO should obtain any medical treatment records for the 
veteran's hepatitis from VA for the period from February 2002 to 
August 2002.  

3.  The veteran should be afforded a VA examination in order to 
ascertain the current nature and likely etiology of the claimed 
hepatitis C virus.  The examination report, or an addendum to the 
report, should reflect whether the examiner undertook a review of 
the claims folder.  All indicated testing should be performed.  
Based on his/her review of the case, the examiner should render an 
opinion as to whether it is at least as likely as not (50 percent 
probability or more) that the veteran currently has a diagnosis of 
hepatitis that is due to disease or injury that was incurred in or 
aggravated by her period of active duty.  The rationale for all 
opinions expressed and conclusions reached should be set forth.  

4.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
any benefit sought on appeal remains denied, the veteran and his 
representative should be furnished with a Supplemental Statement 
of the Case and given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals




Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



